Citation Nr: 1614983	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  10-11 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to September 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which granted entitlement to service connection for PTSD and assigned a 30 percent disability rating, effective January 28, 2009.  The Board remanded the Veteran's PTSD claim in September 2013.

Subsequent to the most recent Supplemental Statement of the Case issued in January 2014, an additional document was associated with the Veteran's claims file (a VA examination report related to disabilities not on appeal that was obtained by VA in February 2014.

A claim for a TDIU is part and parcel of an increased rating claim, when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).  In this case, evidence of record (discussed further in the remand section below) suggests an allegation of unemployability.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Also, a review of the electronic records maintained in Virtual VA was conducted.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With respect to the Veteran's PTSD claim, he was last afforded a VA examination in April 2011.  Additionally, in December 2011 a VA opinion was obtained with respect to his PTSD claim.  The Veteran's representative submitted a Post-Remand Brief in March 2016, which referenced the December 2011 VA opinion and stated that "the previous remand should have included an order for a contemporaneous examination that would fully consider the current level of disability."  The representative also referenced a November 29, 2013 VA treatment note, which stated that the Veteran "exhibits severe psychiatric symptomology that interferes with ability to function and maintain independence in the community," and stated that "[t]his would indicate that the disorder had worsened since the examination from 2011."  The representative also stated that "[i]f the Board cannot grant, we request a remand for a new examination as the one of record is too old to adequately evaluate the disability."  As such, in light of the evidence of record indicating possible increased severity of the Veteran's PTSD and the Veteran's representative's assertion that the Veteran's PTSD has worsened since the last VA examination and explicit request, remand is required to afford the Veteran a new VA examination that addresses the current severity of his PTSD.

The April 2011 VA PTSD examination report referenced that the Veteran had not been employed since April 2008.  A May 2009 VA mental health treatment note stated that the Veteran "reported he can no longer work because of disliking authority and PTSD symptoms."  In addition, on his March 2010 VA Form 9, the Veteran described his occupational history of working in a family business that was sold and stated that "I could work [with] my family but not with others" and that "[t]his caused me what I consider to be a total occupational impairment."  As such, the evidence of record suggests a claim for TDIU.  No notice regarding the Veteran's TDIU claim has been provided to the Veteran and appropriate development has not yet been conducted.  Therefore, the Board must remand the TDIU issue so that proper notice can be provided and any necessary development undertaken. 

Finally, VA treatment records appear to be outstanding and must be obtained on remand.  The September 2013 Board remand referenced in the body of the remand that "there are no VA treatment records associated with the file since February 2010" and that "[o]n remand, the RO must make efforts to obtain all records of VA treatment."  In the remand directives, however, VA treatment records were requested from August 2010.  In accordance with the remand directives, complete VA treatment records appear to have been obtained dating from August 2010 to December 2013.  As such, any available VA treatment records from February 2010 to August 2010 are not currently of record.  Therefore, on remand, all outstanding VA treatment records, to specifically include from February 2010 to August 2010 and more recent VA treatment records from December 2013 forward, must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  With respect to issue of a possible claim for entitlement to a TDIU, provide the Veteran with the required information under VA's duty to notify and assist.  Particularly, the Veteran must be notified of how to substantiate a claim for entitlement to a TDIU.  Additionally, provide the Veteran with VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) and request that he supply the requisite information.  After such actions, conduct any further development of the Veteran's TDIU claim deemed necessary. 

2.  Obtain all outstanding VA treatment records, to specifically include from February 2010 to August 2010 and more recent VA treatment records from December 2013 forward.

3.  Afford the Veteran an appropriate VA examination to determine the current severity of his PTSD.  

All indicated evaluations, studies and tests deemed necessary must be accomplished and all findings reported in detail.

The claims file must be made available to the examiner for review.

4.  After completing the requested actions, readjudicate the claims in light of all pertinent evidence.  If the benefits sought remain denied, furnish to the Veteran and his representative a Supplemental Statement of the Case. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

